On Motion for Rehearing.
PER CURIAM.
[8] By petition for rehearing, appellant challenges the correctness of the conclusion, drawn from the record and announced in our former opinion, that appellant was not prejudiced in his defense by the disclaimer of charge of fraudulent entry which the government’s counsel made on tire trial. Reargument has been had on this point.
Appellant’s counsel urges that as, under the issue stated on the trial, appellant’s deportation was asked on the sole ground that by becoming a laborer he forfeited his right to remain in this country, testimony concerning appellant’s family relations, and otherwise tending to show that he entered for the purpose of becoming a laborer, was immaterial, and that certain testimony presented was for that reason not objected to; that the case was tried on appellant’s part in reliance upon the disclaimer and upon the incorrectness of the proposition relied on by the government as ground for deportation. Counsel assure us that, had not the issue of fraudulent entry been disclaimed, appellant could and would have presented (and if granted a retrial expects to present) competent and material evidence tending to rebut the charge of fraudulent entry, and eliminating certain considerations referred to in our opinion as tending to show an entry of that character —including, not only the deposition of appellant’s father, which it is claimed would show that appellant had not, by leaving California, severed his family ties, but also other testimony tending to show good-faith entry. (It is said that appellant was not represented in the taking of his father’s deposition, and that the latter was so taken by the government for the purpose of satisfying the district attorney that he might properly stipulate that appellant was the minor son of the de*411ponent, and that appellant did not see his father’s testimony until the day of the trial below.)
Assuming, as we must, that the assurance of counsel is given in good faith, we are constrained to grant appellant a new trial; for, had fraudulent entry been charged, appellant would have been entitled to be so advised (Lui Hip Chin v. Plummer, 238 Fed. 763, - C. C. A. -), and so would prima facie be prejudiced by an order of deportation based solely on a ground not only not charged, but disclaimed.
The order of the District Court is reversed, and the record remanded to that court, with directions to award appellant a new trial.